Title: To Thomas Jefferson from Thomas Tingey, 22 October 1805
From: Tingey, Thomas
To: Jefferson, Thomas


                  
                     Sir
                     
                     Navy Yard Washington 22d. Octr. 1805
                  
                  Having last evening undestood that the papers announce the capture of the Brig Washington, Captn Croudhill, who was dispatch’d from this with stores for our Mediteranean Squadron in July last—I deem it incumbent for your satisfaction to inform you, that I had just received two letters from the Captn. of said Brig—the one dated Algeziras 22d. August announcing that he had been that day captured by two Spanish privateers, and carried to that port —the other letter of 24th. Augst. announces that his papers were return’d to him, and that he was at liberty to depart—He does not complain of any improper usage
                  I have the honor to be most respectfully Sir Your Obedt Servt
                  
                     Thos: Tingey
                     
                  
                  
                     Would have had the honor to make this communication in person but extreme indisposition prevents me leaving the house.
                  
               